DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (EP0215591A1 from IDS) in view of Li et al. (2019/0039119).
Regarding claim 1, Anderson discloses a method of sealing a hole in a wall of a hollow structure 3, the method comprising: providing a sealed chamber 12 that is external to the structure and that is in fluid communication with an internal space of the structure via the hole; causing fluid to flow through the hole into or out of the chamber to adjust the pressure and/or composition of fluid in the internal space (vacuum pulls the fluid (air) out of the chamber); and inserting a plug into the hole, the plug being inserted into the hole from within the chamber (figure 1, abstract, page 3-6).  
Anderson does not disclose that the plug is friction spinning.  However, Li discloses a plug (rivet) that is rotated into metal workpieces to create a friction plug (abstract).  To one skilled in the art at the time of the invention it would have been obvious to use a rotating plug because it allows the material to plasticize and join the plug and workpiece together to create a strong connection.  
Regarding claim 2, Anderson discloses that that the structure is in the form of a pipe 3.  
Regarding claim 3, Anderson discloses that the plug into the hole along a spin axis that is substantially aligned with a central longitudinal axis of the pipe (Figure 1).  
Regarding claim 4, Anderson discloses that the pipe is an outer pipe 3 of a pipe-in-pipe structure and the internal space is an annulus between the outer pipe 3 and an inner pipe 2 (figure 1).  
Regarding claim 5, Anderson discloses maintaining the pressure and/or composition of the fluid in the internal space and in the chamber while friction-welding the plug into the hole (pages 3-6).  
Regarding claim 6, Anderson does not specifically state removing the chamber from the structure and then removing a part of the plug that protrudes from the structure.  However, removing the chamber from the structure would be required in order for the pipe to be used.  Furthermore, Anderson discloses a break off portion of the plug that can be broken after inserting.  To one skilled in the art at the time of the invention it would have been obvious to remove any portion of the plug that protrudes from the structure as it can be detrimental to the pipe during use.  
Regarding claim 7, Anderson discloses that chamber contains a welding machine that is arranged to spin the plug (figure 2).  
Regarding claim 8, Anderson discloses adding a sealed auxiliary volume to the chamber 12, the auxiliary volume containing a welding machine that is arranged to spin the plug (figure 1).  
Regarding claim 11, since the chamber and the auxiliary volume are together it would necessarily flow that Anderson would be removing the chamber and the auxiliary volume together from the structure after welding the plug into the hole (figure 1).  
Regarding claim 12, Anderson discloses that the chamber 12 is defined by an external fitting that is sealed to the structure surrounding the hole (figure 1).  
Regarding claim 13, Anderson discloses strapping the fitting to the structure and applying tension to pull the fitting against the structure (by screws 16, figure 1).  
Regarding claim 14, Anderson discloses friction-welding the plug into the hole when the pressure and/or composition of fluid in the internal space reaches a predetermined threshold (pages 3-6).  

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested claims 1 and 8 along with opening a sealed partition between the chamber and the auxiliary volume to form a sealed enclosure that comprises the chamber and the auxiliary volume in fluid communication with each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735